Per Curiam : Counsel on both sides have filed in this court the same briefs prepared by them for and used in the Appellate Court, and no proposition is raised here which was not presented to and passed upon by that court. All the controverted questions raised are essentially questions of fact, and as to most of them the evidence is to a great extent conflicting. We have examined the record with care, and are of the opinion that the evidence sustains the decree. The opinion of the Appellate Court, as it seems to us, fairly and properly disposes of the points made by counsel, and any further discussion of them by us would therefore be superfluous. We are disposed to adopt the opinion of that court, and for the reasons there stated, the judgment affirming the decree will’ be affirmed. Judgment affirmed.